Citation Nr: 0823818	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) Healthcare System.  

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1974 and has an additional 16 years, 2 months, and 23 days of 
service.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 determination from the VA San Diego 
Healthcare System which determined that the veteran was 
assigned to the Priority Group 8g and was ineligible at that 
time for enrollment.    

This appeal is being REMANDED.  VA will notify the appellant 
if further action is required.


REMAND

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a) (2007).  Veterans may apply to be enrolled 
in the VA health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  Id.  

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, which is Priority Group 8.  Id.  
In January 2003, VA suspended new enrollment of veterans 
assigned to Priority Group 8 from the VA health care system 
if they were not enrolled on January 17, 2003.  Id.  

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  At 
the time of the veteran's application for enrollment into the 
VA healthcare system, the income threshold for a veteran with 
one dependent in the veteran's locality was $32,286.  

In general, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Medical expenses in excess of 
five percent of the maximum income rate allowable, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The veteran essentially argues that he should be assigned to 
a different priority group as his financial situation has 
changed and his annual income is currently less than the 
income threshold of $32,286.  Of record are his spouse's W-2 
wage and tax statements for 2005 for part-time employment.  
However, there is no information of record pertaining to the 
veteran's annual income for 2005 or 2006.  The veteran's VA 
Form 10-10EZ is not of record.  Additionally, in the July 
2006 Statement of the Case (SOC), the medical center 
indicated that it had mailed to the veteran an application 
for a Priority Group Change due to a hardship, but the 
application was not returned.  It also indicated that a 
follow up e-mail to the veteran was sent and no response was 
received.  Yet, no documentation demonstrating the 
aforementioned is of record.

The Board finds that before a decision can be made in this 
appeal, VA should obtain and associate with the record a copy 
of the veteran's VA Form 10-10EZ and the documents referenced 
in the July 2006 SOC.  As this case is being remanded and to 
ensure due process compliance, VA should also give the 
veteran another opportunity to submit any other relevant 
evidence pertaining to his income from 2005 to present.  In 
this regard, the veteran is advised that the duty to assist 
is not always a one-way street.  If he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential to the claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record 
a copy of the veteran's VA Form 10-10EZ 
and the hardship documents referenced in 
the July 2006 SOC. 

2.  Contact the veteran and ask him to 
submit information regarding his annual 
income from 2005 to 2008.  Document all 
efforts made and incorporate them into 
the record.

3.  When the development requested has 
been completed, readjudicate the claim on 
the basis of the additional evidence.  If 
the benefit sought is not granted, 
furnish a Supplemental Statement of the 
Case to the veteran, and give the veteran 
the appropriate time period to respond 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


